DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 

The examiner is not afforded the time to thoroughly review each reference of the IDS of 31 March 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Yurinko on 21 April 2021.

The following claim(s) have been amended as shown below: 
In line 5 of claim 5 delete – an asymmetrical cross-section – and insert “three flat sides and an arcuate side”.

This application is in condition for allowance except for the presence of claims 15-20 directed to a species non-elected without traverse.  Accordingly, claims 15-20 been cancelled.

Allowable Subject Matter
Claims 1-8, 10-14 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combinations including the following limitations:
wherein a first clearance is defined between the drive pin and the pin slot in the unarticulated configuration, wherein the first clearance is defined longitudinally, wherein a second clearance is defined between the drive pin and the pin slot in the articulated configuration, wherein the second clearance is defined longitudinally, and wherein the first clearance and the second clearance are different.
wherein the end effector comprises a drive pin movable between a first position and a second position, and wherein the drive pin comprises three flat sides and an arcuate side
wherein the longitudinal axis of the flexible member is vertically offset from the lateral plane of the shaft
Of the prior art the most relevant reference is Morgan et al. (PG Pub 2016/0174976 A1).  However Morgan while teaching different clearances between the drive pin and pin slot, that difference in clearance is not in the longitudinal axis and would not be obvious to do so as it relies on have a firm connection in that direction to maintain tight control of the end effector.  Furthermore, the pin of Morgan is circular and appears to be so in order to easily slide and rotate within the pin slot.  As such having a pin with three flat sides with an arcuate side is not anticipated or obvious within the context of the prior art.  Other art used is Woodard, Jr. et al. (PG Pub 2014/0367447 A1).  However Woodard’s flexible member is surrounding the entire shaft in a uniform manner and thus the longitudinal axis is centered with the longitudinal axis of the shaft.  It would not be possible to have the longitudinal axis of the flexible member be repositioned such that it would be vertically offset from the lateral plane of the shaft.
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW M TECCO/Primary Examiner, Art Unit 3731